ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 17 May 2022 for the application filed 17 July 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 17 May 2022, with respect to claims 1-19 and 21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-19 and 21 have been withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a shaft, having a central axis and comprising a first end portion and a second end portion that opposes the first end portion along the central axis; a first mounting interface that extends from the first end portion of the shaft and that is not movable relative to the shaft; a second mounting interface, threadably coupled with the second end portion of the shaft; a tubular sleeve, circumscribing a portion of the shaft between the first end portion and the second end portion and comprising a slot; a pin, extending from the shaft in a direction, perpendicular to the central axis, such that the pin passes through the slot of the tubular sleeve; a stop, threadably coupled with the second end portion of the shaft and fixed to the shaft at a predetermined location along the second end portion of the shaft, such that the stop is not rotatable relative to the shaft; a washer, circumscribing a portion of the shaft between the tubular sleeve and the stop; a spring, positioned between the first mounting interface and the tubular sleeve and biasing the tubular sleeve toward the stop; and a first jam nut, threadably coupled with the second end portion of the shaft and located between the second mounting interface and the stop” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-19 depend from claim 1 and are therefore also found allowable.
Regarding Claim 21, the prior art of record fails to disclose or teach “a shaft, having a central axis and comprising a first end portion and a second end portion that opposes the first end portion along the central axis; a first mounting interface that extends from the first end portion of the shaft and that is not movable relative to the shaft; a second mounting interface, threadably coupled with the second end portion of the shaft; a tubular sleeve, circumscribing a portion of the shaft between the first end portion and the second end portion and comprising a slot; a pin, extending from the shaft in a direction, perpendicular to the central axis, such that the pin passes through the slot of the tubular sleeve; a stop, threadably coupled with the second end portion of the shaft and fixed to the shaft at a predetermined location along the second end portion of the shaft, such that the stop is not rotatable relative to the shaft; a washer, circumscribing a portion of the shaft between the tubular sleeve and the stop; a spring, positioned between the first mounting interface and the tubular sleeve and biasing the tubular sleeve toward the stop; and a first jam nut, threadably coupled with the second end portion of the shaft and located between the second mounting interface and the stop” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 21 is neither anticipated nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        23 May 2022